Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered February 20, 1996, convicting him of resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the jury’s verdict is repugnant because it acquitted him of assault in the second degree is unpreserved for appellate review since the defendant did not *489raise this issue prior to the discharge of the jury (see, People v Gray, 86 NY2d 10; People v Alfaro, 66 NY2d 985; People v Cruz, 175 AD2d 212; People v Taylor, 138 AD2d 427). In any event, after reviewing the court’s instructions to the jury as to both assault in the second degree and resisting arrest, we find that the verdict is not repugnant (see, People v Goodfriend, 64 NY2d 695; People v Tucker, 55 NY2d 1; People v Blandford, 37 AD2d 1003; People v Simms, 36 AD2d 23; People v Lattanzio, 35 AD2d 313).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Ritter, Santucci and Florio, JJ., concur.